Citation Nr: 0815080	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for sacroiliac strain, 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In March 2008, the veteran and his spouse testified at a 
travel board hearing before the undersigned Veterans Law 
Judge.

The issue of entitlement to service connection for a left leg 
condition is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sacroiliac strain is manifested by forward 
flexion to 90 degrees, a combined range of motion of the 
thoracolumbar spine of 135 degrees, with no evidence of 
muscle spasm or tenderness, at least for the period prior to 
May 23, 2007.

2.  The veteran's sacroiliac strain is manifested by forward 
flexion to 58 degrees, a combined range of motion of the 
thoracolumbar spine of 174 degrees, with pain on repetitive 
motion, and tenderness over the lumbar paraspinal muscles, at 
least for the period from May 23, 2007.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for sacroiliac strain are not met, at least for the 
period prior to May 23, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5235-5243 (2007).

2.  The criteria for an increased rating of 20 percent for 
sacroiliac strain are met, at least for the period from May 
23, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued an October 2004 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in a March 2006 letter.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  

The Board acknowledges that the notice provided in October 
2004 VCAA letter did not cover all of the elements required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
Board concludes that the veteran was not prejudiced in this 
instance, as the notice suggested types of evidence, 
including both medical and lay evidence that could support 
his claim for increase.  The veteran and his representative 
were also given the specific rating criteria in the Statement 
of the Case (SOC), and Supplemental State of the Case (SSOC), 
which serve to render any pre-adjudicatory notice error non-
prejudicial.  The veteran and his representative essentially 
acknowledged receipt of the SOC and SSOC when the 
representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in January 2008.  
Further, the VA examination paralleled the relevant 
diagnostic criteria.  All these factors combined, the Board 
concludes that a reasonable person could have been expected 
to understand what was needed to substantiate the claim.

Regardless, the veteran and his representative's actions are 
indicative of actual knowledge given that they provided 
specific information concerning the veteran's disabling 
manifestations during the course the appeal.  Specifically, 
the veteran and his representative, provided a Form 9 and 
private treatment records, which discussed his service-
connected disability in terms of relevant symptomatology.  
The veteran also testified regarding his symptoms (flare-ups, 
pain, cramps, numbness, and radiating pain) and their effect 
on his everyday life (i.e. difficulty walking on uneven 
surfaces, sitting for prolonged periods, limited strenuous 
activity, and can only lift up to 35 lbs.), as indicated in 
the March 2008 hearing transcript.  The Board is satisfied 
that he had actual knowledge of what was necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Legal and Factual Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, in adjudicating the claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the veteran prevails 
in either event.  However, if the weight of the evidence is 
against the veteran's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
 
Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 10 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or, there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or, 
there is vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent rating is warranted when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
there is favorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V).

Here, the private treatment records from January 2001 through 
April 2001 show that the veteran injured his back in 2000.  
He suffered from a herniated disc of the right L4-L5 as well 
as dorsiflexion weakness of his right foot.  Specifically, 
the computed tomography scan of the lumbar spine showed a 
disc herniation at the L4-L5 level in the right lateral 
recess with impingement on the nerve root and mild central 
spinal canal stenosis.  The examiner also rendered a 
diagnosis of degenerative disc disease at the L4-L5 and 
atherosclerotic vascular disease.  The veteran underwent a 
lumbar microdiscectomy on January 12, 2001.

The veteran underwent a VA examination in December 2004.  The 
veteran reported to the examiner that he injured his back 
when he was involved in a motor vehicle accident in 1969.  
The veteran also reported to the examiner that he was 
followed intermittently by his private physician and treated 
with physical therapy and pain killers for his back problems.  
At the time of the VA examination, the veteran was taking 
Naprosyn (500 mg) daily for pain.  He did not wear a back 
brace.  The veteran complained of intermittent pain in the 
lower back that occasionally radiated to the right foot and 
was associated with pain in the plantar aspect of the foot.  
The right foot flopped when he walked.  The veteran denied 
any bowel and bladder incontinence.

Upon physical examination, the veteran was a well-nourished 
gentleman who walked from the waiting room to the examining 
room without apparent difficulty.  The examiner noted no 
lustrous scoliosis.  There was no spasm or tenderness and a 
well-healed midline lumbar laminectomy scar.  The veteran was 
able to flex his lumbar spine to 90 degrees, extend 15 
degrees and bend either side 15 degrees without increased 
pain.  The neurological examination showed that the veteran 
was able to tip toe bilaterally without difficulty.  However, 
the veteran could not walk on heel alone on the right foot.  
The veteran had weakness of dorsiflexion of the right ankle 
and right great toe.  The straight leg raising was negative 
bilaterally.  The deep tendon reflexes were 2+ overall.  The 
examiner rendered an impression of postop lumbar laminectomy 
and discectomy.

The examiner gave an extensive review of the veteran's 
history pertaining to his injury.  Specifically, the examiner 
noted that the veteran had a special orthopedic examination 
on January 6, 1970.  The veteran was able to perform a 
positive straight leg raising test on the left side.  The 
examiner also mentioned that the veteran underwent another 
special orthopedic examination on February 5, 1975, which 
demonstrated no evidence of nerve root irritation (no 
radicular symptoms).  The x-rays taken at that time were also 
normal.  The examiner also discussed the note from the 
veteran's family physician dated April 24, 1975.  The letter 
stated that the veteran injured his back carrying a table and 
another injury from falling off a ladder.  He also, in the 
neurosurgical evaluation dated January 11, 2001, noted that 
the veteran's back pain became severe "two months ago after 
lifting a table into a pickup truck," and stated that the 
pain was on the right side of the body.  

The examiner noted the inconsistency with regard to the 
veteran's complaints of pain.  Specifically, the examiner 
stated that the veteran only complained of pain on the left 
side (and that there was only lateralizing symptoms on the 
left side) while the veteran was in the military.  The 
ruptured disc was on the right side.  The examiner opined 
that it was "impossible to state with any certainty that the 
back surgery, which was performed in 2001 on the right for 
right radicular pain was the same condition, which existed in 
1970 when the symptoms were localized to the left side."  
The examiner opined in an addendum that:

Review of [the veteran's] active duty and medical 
records reveal that the [veteran] did injure his 
lower back in 1969 in a car accident, but again the 
symptoms were in the left hip region and in the 
left buttock.  So again, I think it would be very 
difficult if not impossible to attribute his 
current right leg symptoms to the automobile 
accident which occurred while he was on active duty 
in 1969.

On May 23, 2007, the veteran underwent another VA 
examination.  The examiner reviewed the claims file and the 
service medical records.  The veteran told the examiner that 
he had constant back pain, cramps in the right calf, tingling 
of the right leg, and pain in the right foot.  The veteran 
described the pain as a 4-5/10 level, which increased to a 
10/10 level when the foot was bumped or stepped on.  He told 
the examiner that standing caused lower back pain that was a 
4-5/10 level.  He had difficulty mowing the lawn and that it 
caused his back pain to increase to 6-7/10 level.  And, that 
the pain would last at that level for a couple of days.  He 
used Advil for relief.  He told the examiner that he 
experienced no "true flare-ups" and has no associated 
symptoms of weight loss, fevers, malaise, dizziness, visual 
disturbances, bladder complaints, bowel complaints, 
incapacitating episodes, or erectile dysfunction.  The 
veteran reported that he could walk for about 30 minutes and 
then has to sit down.  He has fallen as a result of his right 
foot and that he feels his symptoms are getting worse.  The 
examiner noted that the veteran did not use a cane or a 
walker.

Upon physical examination, the veteran had a very slight 
limp.  The sensory and neuro findings were intact.  His range 
of motion showed flexion to 58 degrees with pain at the end.  
He had extension to 30 degrees, left lateral flexion to 26 
degrees, left lateral rotation to 36 degrees with pain on 
range of motion, and right lateral rotation to 32 degrees, 
with pain appreciated at end of all range of motion maneuvers 
as well on repetitive use.

X-rays revealed degenerative changes with small osteophyte 
formation on all of the vertebral bodies of the L-s spine and 
narrowing of the L4-L5 disc space.  The 5 lumbar vertebral 
bodies were in good alignment.  There was no spondylolysis 
spondylolisthesis or acute fracture.  An EMG and nerve 
conduction studies reported changes consistent with right 
chronic L5 damage.  There was no evidence of peroneal lesion 
at the fibular head.  The examiner noted tenderness at the L3 
spine and L3 paraspinal muscles.  The diagnosis was of right 
chronic L5 damage with pain.

Accordingly, the Board has examined the evidence prior to May 
23, 2007, and finds that, overall, the veteran's sacroiliac 
strain does not warrant an increased rating in excess of 10 
percent, due to the medical evidence showing forward flexion 
to 90 degrees, a combined range of motion of the 
thoracolumbar spine of 135 degrees, with no evidence of 
muscle spasm or tenderness.  Thus, an increased rating is not 
warranted during the period prior to May 23, 2007.

With respect to an increased rating in excess of 10 percent 
from May 23, 2007, the objective medical evidence shows that 
the veteran' disability is reflective of forward flexion to 
58 degrees, a combined range of motion of the thoracolumbar 
spine of 174 degrees, with pain on repetitive motion, and 
tenderness over the lumbar paraspinal muscles.  Thus, taking 
into account the veteran's limitations due pain on repetitive 
motion, his disability remains tantamount to forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, and a combined range of 
thoracolumbar motion greater than 120 degrees, which are 
indicative of a 20 percent rating, at least for the period 
from May 23, 2007.

In reaching this determinations above, the Board observes 
that the record evidence fails to associate any neurological 
deficit, specifically that which involves the right lower 
extremity, with the service-connected sacroiliac strain, and 
thus the record is not clinically characteristic of chronic 
manifestations that can be separately rated under diagnostic 
codes for orthopedic and neurological disabilities.  (See VA 
examination report, with addendum, dated December 2004).  
Hence, this element of the code may not applied in this case.  
With respect to the remaining element of Diagnostic Code 
5243, the medical evidence does not reflect that the veteran 
has experienced incapacitating episodes as defined by 
regulation.  (See VA examination reports, dated December 
2004, May 2007).  As a result, the application of the facts 
to the version of the rating formula for intervertebral disc 
syndrome does not provide a basis on which a rating in excess 
of 10 percent prior to May 23, 2007, and in excess of 20 
percent from May 23, 2007, may be justified for the veteran's 
sacroiliac strain.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, he told the examiner during the May 2007 VA 
examination that he currently works as a network technician 
for Embark and that he can do his work with some limitation 
(climbing up or down hilly areas or steps).  He told the 
examiner during the December 2004 examination that he had 
lost no time from work due to his back during the past 12 
months.   In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned ratings 
(i.e., a 10 percent rating prior to, and a 20 percent rating 
from May 23, 2007).  Therefore, in absence of such factors, 
the Board determines that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for sacroiliac strain, for the period prior to May 23, 2007, 
is denied.

Entitlement to an increased rating of 20 percent for 
sacroiliac strain, for the period from May 23, 2007, is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

As a procedural matter, the Board observes that service 
connection for a right leg condition was denied in a February 
2005 rating decision.  The record indicates that in the April 
2006 VA Form 9, the veteran continued to make argument 
concerning the right leg condition.  The Board accepts this 
document as a timely notice of disagreement with the denial 
of service connection for said condition.  Accordingly, the 
matter is remanded to the RO for the issuance of a statement 
of a case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The remanding of this issue (i.e., service connection for a 
right leg condition) must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to the rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002).  The RO should only 
return this issue to the Board only if the veteran perfects 
his appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
that addresses the issue of entitlement 
to service connection for a right leg 
condition.  The RO should return this 
issue to the Board only if the veteran 
perfects his appeal in full accordance 
with the provisions of 38 U.S.C.A. 
§ 7105.

By this remand, the Board intimates no opinion, either 
factual or legal, as to the final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


